Citation Nr: 0218119	
Decision Date: 12/16/02    Archive Date: 12/24/02

DOCKET NO.  98-19 910A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Columbia, South Carolina


THE ISSUES

1.  Whether a July 1980 rating decision was clearly and 
unmistakably erroneous in rating right forearm gunshot 
wound residuals, with hypalgesia and impairment of the 
right middle finger due to shortening of the tendon, as a 
single disability.

2.  Entitlement to an effective date earlier than July 3, 
1990, for service connection for impairment of the right 
middle finger due to shortening of the tendon.    


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from October 1944 to 
February 1947, May 1948 to February 1950, and January 1951 
to December 1953.

This appeal comes before the Board of Veterans' Appeals 
(Board) from October 1998 and May 2002 rating decisions 
from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.  

In August 1998, the Board remanded the issue of 
entitlement to secondary service connection for an 
essential tremor of the right upper extremity.  Service 
connection for this disability was granted in an April 
2000 rating decision.  As there has been a full grant of 
benefit with regard to this issue, it is no longer before 
the Board.    


FINDINGS OF FACT

1.  In a July 1980 rating decision, the RO awarded a 20 
percent rating for status post gunshot wound of the right 
forearm with hypalgesia distal to the scar, and mechanical 
shortening of the tendon with failure of complete 
extension of the middle finger. 

2.  The RO's July 1980 decision did not include the kind 
of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.

3.  In January 1954, the veteran filed a claim for service 
connection for a right arm wound.  

4.  In April 1954, the RO awarded service connection for 
multiple symptomatic scars of the lower third of the right 
forearm, and the veteran was notified of this decision in 
April 1954.  The veteran did not appeal that decision.

5.  In November 1979, the veteran submitted a claim for 
increased rating for his right forearm disorder, stating 
that due to an injury to his arm, his middle finger did 
not go back to the normal position.

6.  By a July 1980 rating decision, the RO recharacterized 
the veteran's disability from multiple symptomatic scars 
of the right forearm, to status post gunshot wound of the 
right forearm with hypalgesia distal to the scar, and 
mechanical shortening of the tendon with failure of 
complete extension of the middle finger.  That rating 
decision also increased the rating for this disability 
from 10 to 20 percent, effective from November 7, 1979.  

7.  Reasonable minds cannot differ in concluding that the 
service connected shortening of a right middle finger 
tendon was manifested by pathology that was uniquely 
different from the pathology associated with the right 
forearm scar alone.


CONCLUSION OF LAW

The July 1980 rating decision was clearly and unmistakably 
erroneous.  38 C.F.R. § 3.105 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a change in the law during the pendency of 
the veteran's claims.  Under 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002), the obligations of VA with 
respect to the duties to assist and notify a claimant as 
to the information and evidence necessary to substantiate 
a claim for VA  are defined.  The primary implementing 
regulations are published at 38 C.F.R. §§ 3.102, 3.159, 
3.326(a) (2002).  These statutory and regulatory changes 
are liberalizing and are applicable to this appeal.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  

With regard to the clear and unmistakable error (CUE) 
claim, the determination of whether there was CUE in a 
prior decision is based upon the record and the law in 
effect at the time of the challenged decision.  Russell v. 
Principi, 3 Vet. App. 310, 314 (1992).  Therefore, the 
duty to assist in evidentiary development and the duty to 
notify the claimant of any additional evidence necessary 
to complete the application are not applicable where a CUE 
is claimed.  Livesay v. Principi, 15 Vet. App. 165, 178-9 
(2001).

CUE

A CUE is defined as "the kind of error, of fact or law, 
that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could 
not differ, that the result would have been manifestly 
different but for the error."  See Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  Review for clear and unmistakable 
error in a prior Board decision must be based on the 
record and the law as it existed when that decision was 
made (emphasis added).  38 C.F.R. § 20.1403(b) (2002); 
Russell, 3 Vet. App. at 314.

In Russell, the United States Court of Appeals for 
Veterans Claims (Court) propounded a three-pronged test 
for determining when there is clear and unmistakable error 
present in a prior decision.  These are:  (1) either the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated 
must be asserted) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; 
(2) the error must be undebatable and of the sort which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made; and (3) a determination 
that there was clear and unmistakable error must be based 
on the record and law that existed at the time of the 
prior adjudication in question.  Id. at 313-14.  

In Fugo, the Court refined and elaborated on the 
definition of CUE and pleading requirements, stating:  

If a claimant-appellant wishes to 
reasonably raise CUE there must be 
some degree of specificity as to what 
the alleged error is and, unless it is 
the kind of error ... that, if true, 
would be CUE on its face, persuasive 
reasons must be given as to why the 
result would have been manifestly 
different but for the alleged error.  
It must be remembered that there is a 
presumption of validity to otherwise 
final decisions, and that where such 
decisions are collaterally attacked, 
and a CUE claim is undoubtedly a 
collateral attack, the presumption is 
even stronger.

Fugo, 6 Vet. App. at 43-44 (emphasis in the original).  
Thus, as a threshold matter, a claimant must plead CUE 
with sufficient particularity.  Only if this threshold 
requirement is met does the Board have any obligation to 
address the merits of the CUE claim.  See Phillips v. 
Brown, 10 Vet. App. 25, 30-2 (1997) (distinguishing a 
denial of CUE due to pleading deficiency from a denial of 
CUE on merits).  

The Court has held that allegations that previous 
adjudications had improperly weighed and evaluated the 
evidence can never rise to the stringent definition of 
clear and unmistakable error.  See Baldwin v. West, 13 
Vet. App. 1, 5 (1999).  Similarly, absent VA's commission 
of "a grave procedural error," see Hayre v. West, 188 F.3d 
1327, 1333 (Fed. Cir. 1999), the Court has held that the 
VA's breach of its duty to assist cannot form a basis for 
a claim of clear and unmistakable error.  Tetro v. Gober, 
14 Vet. App. 100, 109 (2000).  

The evidence available to the rating board in July 1980 
was as follows:

In January 1954, the veteran filed a claim of entitlement 
to service connection for a right arm wound.  

The service medical records then available revealed that 
in July 1951, the appellant sustained a deep lacerating 
wound over the dorsum of the right forearm, with 
involvement of the extensor muscle.  Following the injury, 
he had difficulty in extension of the fingers of the right 
hand, but this gradually improved.  Orthopedic examination 
in August 1951 showed that the appellant still had slight 
numbness just distal to the scar on the dorsum of the 
forearm.  Finger range of motion studies were within 
normal limits save for a lack of 15 degrees of full long 
finger extension.  There was also hypesthesia of a small 
area measuring 5 centimeters by 3 centimeters just distal 
to the central portion of the scar.  The impression was 
that the veteran had suffered a laceration of the extensor 
tendons to the fingers, but with almost a complete 
recovery.  The examiner noted that it was usual for 
extensor tendons to reunite even through scar.  The 
examiner felt that complete recovery was apparent except 
for severance of one of the cutaneous radial nerves and no 
additional treatment was necessary.  

On examination in September 1951, the veteran could not 
voluntarily extend the right hand middle finger beyond 165 
degrees.  All other finger motion was normal.  A long 
scar, located 3 inches distal to the elbow was noted to be 
non tender and well healed.  No sensory loss was evident.

Examination in October 1951 showed that the right forearm 
wound did not involve the arteries or nerves.  There was a 
limitation of extension of the last 60 degrees of the 
third metacarpophalangeal joint, due to the fact that the 
third extensor tendon was bound down in scar.  

In November 1951, the veteran returned to full duty, with 
all injuries well healed.  

His December 1953 separation examination noted, in 
pertinent part, that the veteran had "[s]car, [s]hrapnel, 
right arm."  No residual right middle finger disability 
was recorded.  

Post-service VA examination in March 1954 showed that the 
veteran had right forearm scars, with no limitation of 
arm, wrist, or finger motion, except for a 5 to 10 degree 
limitation of right middle finger extension.  

An April 1954 rating decision awarded service connection 
for multiple symptomatic scars of the lower third of the 
right forearm, and assigned a 10 percent rating.  

In February 1980, the veteran underwent a VA examination.  
He indicated that he sustained metal fragment wounds to 
his right forearm during service.  He reported a history 
of "considerable" right forearm surgery.  He also 
described having difficulty with the right hand in that he 
was never able to completely straighten the middle finger 
of the hand.  He reported that since service he suffered 
from right hand and forearm pain.  He also reported that 
especially in cold weather, his right index finger got in 
the way when he placed it in his pocket.  He described 
having difficulty with his grip.  Examination of the right 
forearm showed that the index finger was mechanically 
flexed further than one would expect in attempt to full 
extension.  There was no specific motor loss, but there 
was some sensory loss over the forearm below the area of 
extensive scarring.  The diagnosis was status post gunshot 
wound of the right forearm with hypalgesia distal to the 
scar and mechanical shortening of the tendon with failure 
of complete extension of the middle finger.  

The examiner commented that the veteran primarily had 
sensory and mechanical symptoms in his right hand with arm 
pains and difficulty fully extending his middle finger.  
There was also minor loss of skin sensitivity below the 
scarring, probably catching filaments of the cutaneous 
nerves of the forearm.   However, the motor difficulty in 
the hand was almost certainly secondary to tendon 
involvement rather than neurologic involvement.  

A July 1980 rating decision awarded the veteran a 20 
percent rating, effective from November 1979, for status 
post gunshot wound of the right forearm with hypalgesia, 
distal to the scar, and mechanical shortening of the 
tendon with failure of complete extension of middle 
finger, under Diagnostic Codes 8512-7804.  

The Board has considered the evidence and the arguments 
presented in this case, and finds that the decision to 
rate the right middle finger disorder with the right 
forearm injury was clearly and unmistakably erroneous.  In 
this regard, these two body parts have different 
functions.  Secondly, in July 1980, the rating schedule 
provided for separate ratings for scars and peripheral 
nerve injuries.  As such, because the evidence available 
in July 1980 clearly and unmistakably demonstrated two 
different disabilities, i.e., one manifested by the 
forearm wound scar, and a second manifested by an 
impairment of right finger motion, the Board finds that 
the rating decision erred when it lumped these disorders 
together rather than assigning separate ratings.  

Accordingly, the July 1980 rating decision was clearly and 
unmistakably erroneous.

In reaching this decision the Board offers no opinion as 
to what rating should have been assigned in July 1980 for 
the forearm scar, and what rating should have been 
assigned for the right middle finger disability.


ORDER

The July 1980 rating decision was clearly and unmistakably 
erroneous in assigning a single grant of service 
connection for two distinct disabilities, namely a right 
forearm scar and a right middle finger disorder.


REMAND

The Board's decision finding that the July 1980 rating 
decision was erroneous in failing to assign separate 
disability ratings for a right middle finger disability 
and right forearm scar is inextricably intertwined with 
the question of entitlement to an earlier effective date 
for a grant of service connection for impairment of the 
right middle finger due to shortening of the tendon.  As 
the RO has not considered the latter question in light of 
the decision reached here, further development by the RO 
is in order.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Therefore, this case is REMANDED for the following action:

The RO should readjudicate the 
issue of entitlement to an 
effective date prior to July 3, 
1990 for service connection for 
impairment of the right middle 
finger due to shortening of the 
tendon.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

